Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 2, 2021

                                     No. 04-21-00442-CV

                           IN THE INTEREST OF M.K.T., a Child

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02181
                          Honorable Martha Tanner, Judge Presiding

                                        ORD ER

        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. Appellant’s brief originally was due to be filed on November 22, 2021. Neither the brief
nor a motion for extension of time has been filed.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal must
be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id. Appellant filed a notice of appeal on October 12, 2021. It is therefore ORDERED that
appellant’s retained appellate attorney, Ms. Judith A. Laughlin, file appellant’s brief in
this appeal no later than December 13, 2021.

        If the brief is not filed by such date, this appeal will be DISMISSED. See TEX. R. APP.
P. 42.3(b), (c).



                                                    _________________________________
                                                    Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court